DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of Claims
This Office Action is in response to the application filed 02/18/2020.  Claims 1–20 are presently pending and are presented for examination.

Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 02/18/2020, 11/13/2021, and 04/04/2022 are in compliance with the provisions of 37 CFR 1.97, 1.98.  Accordingly, the IDSs were considered.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 6-9, 13-16, and 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by YAMAMOTO et al. US 20160103499 A1 (“YAMAMOTO”).

As per Claim 1.
YAMAMOTO discloses [a] method, comprising: 
detecting a gesture in a transport [at least see YAMAMOTO FIG. 2; ¶ 30 (If a gesture is detected at process block 208, the multi-user gesture control process 200 can proceed to process block 210)]; 
responsive to the gesture being detected, identifying an action to be performed by the transport [FIG. 2; ¶ 31 (operation associated with the detected gesture)]; 
identifying currently engaged transport operations [at least see YAMAMOTO FIG. 2; ¶ 30 (evaluate the current driving conditions at process block 212.  Non-limiting examples of driving conditions can be the speed at which the vehicle is traveling, engine speed, current gear, whether the vehicle's hazard lights are operational, time of day, weather conditions, vehicle location, etc.); ¶ 48 (the driver may attempt to enter a destination into the navigation system while the vehicle is moving; however, this action may be prohibited by the gesture control system 100 where a driver is operating the vehicle)]; 
determining whether performing the action will exceed a threshold transport operation level based on the currently engaged transport operations [at least see YAMAMOTO FIG. 2; ¶ 31 (determine whether the driver has permission to perform the operation associated with the detected gesture based on the evaluated driving conditions); ¶ 48 (the driver may attempt to enter a destination into the navigation system while the vehicle is moving; however, this action may be prohibited by the gesture control system 100 where a driver is operating the vehicle)]; and
determining whether to perform or cancel the action corresponding to the detected gesture based on whether the threshold transport operation level will be exceeded [at least see YAMAMOTO FIG. 2; ¶ 31 (determining that the driver does not have permission to perform the operation associated with the detected gesture, can generate an output alert message at process block 216.); ¶ 35 (at process block 218, can instruct the gesture control system 100 to perform the desired operation.); ¶48 (The gesture control system 100 can then notify the driver that the driver does not have permission to perform that operation.)].

As per Claim 2.
YAMAMOTO anticipates [t]he method of claim 1, and YAMAMOTO further discloses wherein the currently engaged transport operations are associated with a current transport operation level, and 
wherein the current transport operation level comprises one or more of a score, a total number of currently engaged transport operations, types of currently engaged transport operations, and a noise level detected in the transport [at least see YAMAMOTO FIG. 2; ¶ 30 (evaluate the current driving conditions at process block 212.  Non-limiting examples of driving conditions can be the speed at which the vehicle is traveling, engine speed, current gear, whether the vehicle's hazard lights are operational, time of day, weather conditions, vehicle location, etc.); ¶ 48 (the driver may attempt to enter a destination into the navigation system while the vehicle is moving; however, this action may be prohibited by the gesture control system 100 where a driver is operating the vehicle)].
	Note 1: The Applicant’s specification does not define the term types of currently engaged transport operations nor does the specification provide any examples.  Spec. ¶ 59.  Therefore, this limitation does not exclude the Yamamoto reference.  

As per Claim 6.
YAMAMOTO anticipates [t]he method of claim 1, and YAMAMOTO further discloses wherein potential transport operations comprise at least one of: a transport navigation, a transport radio, a transport media player, a partial autonomous driving operation, a fully autonomous driving operation, a mobile device operation conducted while the transport is moving, an engine operation, a phone call and a data communication service [at least see YAMAMOTO FIG. 2; ¶ 33 (the multi-user gesture control process 200 can detect a gesture from the driver indicating that the driver is attempting to access a message received via a mobile device, such as an SMS message.  The multi-user gesture control process 200, determining that the car is in motion, can determine that the driver does not have permission to access the text message, as the vehicle is in motion and the driver could be distracted by the message . . . The multi-user gesture control process 200 can then prevent the driver from accessing or responding to the message); ¶ 48 (the driver may attempt to enter a destination into the navigation system while the vehicle is moving; however, this action may be prohibited by the gesture control system 100 where a driver is operating the vehicle. The gesture control system 100 can then notify the driver that the driver does not have permission to perform that operation.)].

As per Claim 7.
	YAMAMOTO anticipates [t]he method of claim 1, and YAMAMOTO further discloses wherein the action comprises at least one of: 
moving the transport, signaling to an external object in a roadway, modifying a current transport navigation route, distributing media data, sending or receiving a wireless communication signal [at least see YAMAMOTO FIG. 2; ¶ 33 (the multi-user gesture control process 200 can detect a gesture from the driver indicating that the driver is attempting to access a message received via a mobile device, such as an SMS message.  The multi-user gesture control process 200, determining that the car is in motion, can determine that the driver does not have permission to access the text message, as the vehicle is in motion and the driver could be distracted by the message . . . The multi-user gesture control process 200 can then prevent the driver from accessing or responding to the message); ¶ 48 (the driver may attempt to enter a destination into the navigation system while the vehicle is moving; however, this action may be prohibited by the gesture control system 100 where a driver is operating the vehicle. The gesture control system 100 can then notify the driver that the driver does not have permission to perform that operation.)].

As per Claim 8.
	Claim 8 is an apparatus claim (A system) that includes limitations analogous to claim 1, a process claim (A method).  For the reasons given above with respect to claim 1, claim 8 is also rejected under 35 U.S.C. § 102 as being anticipated by YAMAMOTO.

As per Claim 9.
	Claim 9 is an apparatus claim (The system) which is dependent upon claim 8 and includes limitations analogous to claim 2, a process claim (The method), which is dependent upon claim 1.  For the reasons given above with respect to claim 2, claim 9 is also rejected under 35 U.S.C. § 102 as being anticipated by YAMAMOTO.

As per Claim 13.
	Claim 13 is an apparatus claim (The system) which is dependent upon claim 8 and includes limitations analogous to claim 6, a process claim (The method), which is dependent upon claim 1.  For the reasons given above with respect to claim 6, claim 13 is also rejected under 35 U.S.C. § 102 as being anticipated by YAMAMOTO.

As per Claim 14.
	Claim 14 is an apparatus claim (The system) which is dependent upon claim 8 and includes limitations analogous to claim 7, a process claim (The method), which is dependent upon claim 1.  For the reasons given above with respect to claim 7, claim 14 is also rejected under 35 U.S.C. § 102 as being anticipated by YAMAMOTO.

As per Claim 15.
	Claim 15 is an apparatus claim (A non-transitory computer readable storage medium) that includes limitations analogous to claim 1, a process claim (A method).  For the reasons given above with respect to claim 1, claim 15 is also rejected under 35 U.S.C. § 102 as being anticipated by YAMAMOTO.

As per Claim 16.
	Claim 16 is an apparatus claim (The non-transitory computer readable storage medium) which is dependent upon claim 15 and includes limitations analogous to claim 2, a process claim (The method), which is dependent upon claim 1.  For the reasons given above with respect to claim 2, claim 16 is also rejected under 35 U.S.C. § 102 as being anticipated by YAMAMOTO.

As per Claim 20.
	Claim 20 is an apparatus claim (The non-transitory computer readable storage medium) which is dependent upon claim 15 and includes limitations analogous to claim 6, a process claim (The method), which is dependent upon claim 1.  For the reasons given above with respect to claim 6, claim 20 is also rejected under 35 U.S.C. § 102 as being anticipated by YAMAMOTO.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-5, 10-12, and 17-19 are rejected under 35 U.S.C. § 103 as being unpatentable over YAMAMOTO as applied to Claim 1 above, and further in view of JIANG et al. US 2019/0302895 A1 (“JIANG”) and NAKADE et al. US 2016/0281620 A1 (“NAKADE”).

As per Claim 3.
YAMAMOTO anticipates [t]he method of claim 1, but YAMAMOTO does not specifically disclose identifying an action level associated with the action; and 
adding the action level to a current transport operation level to determine a modified transport operation level.
	However, JIANG teaches using hand gestures “to control the automobile to move forward, slow down, speed up, park in a garage, back into a parking spot, etc.  The gesture based control of the automobile may also comprise controlling of other operation components of the automobile, e.g., controlling of lighting, windows, doors, trunk, etc.  In addition, the gesture based control of the automobile may comprise in-cabin control, e.g., controlling of infotainment system of the automobile”. 
	And NAKADE teaches identifying an action level associated with the action [at least see NAKADE FIG. 1; ¶ 27 (accelerator opening degree); ¶ 28 (a demand value calculation part)]; adding the action level to a current transport operation level [at least see NAKADE FIG. 1; ¶ 38 (actual vehicle speed (the current actual vehicle speed))],
to determine a modified transport operation level [at least see NAKADE FIGS. 1, 2 (101, 102, 103); ¶ 28 (a demand value calculation part, a selection part, a control part); ¶ 32 (selection part 103 selects the smaller of the driver demand drive force calculated by the demand value calculation part 101 and the upper limit drive force calculated by the upper limit value calculation part 102)].
Note 2:  The operator acceleration demand to increase the vehicle speed (action level) is based on the current vehicle speed (current transport operation level) at the time of the acceleration demand.  Therefore, the limitation adding the action level to a current transport operation level does not exclude the NAKADE reference.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the vehicle gesture control method and system taught by YAMAMOTO and use the driver’s gestures to control vehicle speed and acceleration as taught by JIANG and to limit the vehicle speed/acceleration as taught by NAKADE based on an upper limit value so that the vehicle speed being controlled by gestures does not exceed the vehicle speed limit ensuring road safety [NAKADE ¶ 6].

As per Claim 4.
YAMAMOTO in combination with JIANG and NAKADE discloses [t]he method of claim 3, but YAMAMOTO does not specifically disclose comprising: when the modified transport operation level exceeds the threshold transport operation level, preventing the action from occurring.
	However, NAKADE teaches comprising: when the modified transport operation level exceeds the threshold transport operation level, preventing the action from occurring [at least see NAKADE ¶ 32 (Further, in the following, a state in which the driver demand drive force is selected by the selection part 103 is referred to as “a non-limit state”, and a state in which the upper limit drive force is selected by the selection part 103 is referred to as “a limit state”.)].
	Note 3: NAKADE by limiting the drive force when the driver demand is determined to be greater than the upper limit drive force, NAKADE prevents unrestricted drive force from being used to control the vehicle acceleration (preventing the action from occurring).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the vehicle gesture control method and system taught by YAMAMOTO and use the driver’s gestures to control vehicle speed and acceleration as taught by JIANG and to limit the vehicle speed/acceleration as taught by NAKADE based on an upper limit value so that the vehicle speed being controlled by gestures does not exceed the vehicle speed limit ensuring road safety [NAKADE ¶ 6].

As per Claim 5.
YAMAMOTO in combination with JIANG and NAKADE discloses [t]he method of claim 4, and YAMAMOTO further discloses comprising: providing a feedback control prompt to a transport occupant, 
wherein the feedback control prompt comprises at least one of: cancellation of one or more currently engaged transport operations, haptic feedback to at least one of a vehicle seat, a vehicle steering wheel and a vehicle floor, a warning display message on a display disposed inside the transport, and a warning sound via a speaker disposed inside the transport [at least see YAMAMOTO FIG. 2; ¶ 31 (The output alert message can be an audio message informing the driver that they do not currently have permission to perform that operation.  Alternatively, the output alert message can be visually presented to the user via a display visible to the driver.  The output alert message can also be presented to the driver visually and via audio.)].

As per Claim 10.
	Claim 10 is an apparatus claim (The system) which includes limitations analogous to claim 3, a process claim (The method).  For the reasons given above with respect to claim 3, claim 10 is also rejected under 35 U.S.C. § 103 as being unpatentable over YAMAMOTO in combination with JIANG and NAKADE.

As per Claim 11.
	Claim 11 is an apparatus claim (The system) which includes limitations analogous to claim 4, a process claim (The method).  For the reasons given above with respect to claim 4, claim 11 is also rejected under 35 U.S.C. § 103 as being unpatentable over YAMAMOTO in combination with JIANG and NAKADE.

As per Claim 12.
	Claim 12 is an apparatus claim (The system) which includes limitations analogous to claim 5, a process claim (The method).  For the reasons given above with respect to claim 5, claim 11 is also rejected under 35 U.S.C. § 103 as being unpatentable over YAMAMOTO in combination with JIANG and NAKADE.

As per Claim 17.
	Claim 17 is an apparatus claim (The non-transitory computer readable storage medium) which includes limitations analogous to claim 3, a process claim (The method).  For the reasons given above with respect to claim 3, claim 17 is also rejected under 35 U.S.C. § 103 as being unpatentable over YAMAMOTO in combination with JIANG and NAKADE.

As per Claim 18.
	Claim 18 is an apparatus claim (The non-transitory computer readable storage medium) which includes limitations analogous to claim 4, a process claim (The method).  For the reasons given above with respect to claim 4, claim 18 is also rejected under 35 U.S.C. § 103 as being unpatentable over YAMAMOTO in combination with JIANG and NAKADE.

As per Claim 19.
	Claim 19 is an apparatus claim (The non-transitory computer readable storage medium) which includes limitations analogous to claim 5, a process claim (The method).  For the reasons given above with respect to claim 5, claim 19 is also rejected under 35 U.S.C. § 103 as being unpatentable over YAMAMOTO in combination with JIANG and NAKADE.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN P MAHNE whose telephone number is (571)270-5317. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fadey Jabr can be reached on 571-272-1516.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center.  Unpublished application information in Patent Center is available to registered users.  To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov.  Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KEVIN P MAHNE/Primary Examiner, Art Unit 3668